          Case 2:20-cv-03401-MAK Document 6 Filed 07/20/20 Page 1 of 7


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 CHARLES TALBERT                                : CIVIL ACTION
                                                :
                      v.                        : NO. 20-3401
                                                :
 WELL PATH, et al.                              :

                                      MEMORANDUM
KEARNEY, J.                                                                           July 20, 2020

       Incarcerated pro se litigant Charles Talbert challenges his latest prison’s level of medical

care without paying the filing fees despite us barring him in April 2019 from filing lawsuits without

paying the filing fees under Congress’s mandate in 28 U.S.C. § 1915. Mr. Talbert alleges an

undiagnosed heart infection is causing him leg and chest pains at SCI-Phoenix and he wants a

private consult at Abington Hospital. Mr. Talbert alleges the prison medical staff failed to

diagnose his heart infection. He pleads his leg and chest pains are symptoms of this undiagnosed

heart infection which is caused by his preexisting health problems. Dissatisfied by the professional

opinions of the SCI Phoenix medical staff, Mr. Talbert requests a mandatory preliminary

injunction so he may be evaluated by doctors at Abington Memorial Hospital.

       Because we barred Mr. Talbert in April 2019 from filing further lawsuits without paying

the filing fees, Congress requires he plead imminent danger of serious physical injury to proceed

in forma pauperis. Neither speculation of disease nor disagreement with determinations made by

prison medical professionals constitute imminent danger of serious physical injury to meet

Congress’s exception to the filing bar under 28 U.S.C. § 1915(g). We deny Mr. Talbert’s in forma

pauperis motion and require he either pay the filing fees or amend his complaint to plead facts

showing he is in imminent danger of serious physical injury. We also deny his motion for a

preliminary mandatory injunction without prejudice should he pay the filing fee or meet the level

of imminent physical danger and then show us an indisputably clear right to compel prison medical

officials to change their diagnosis and treatment protocols.
          Case 2:20-cv-03401-MAK Document 6 Filed 07/20/20 Page 2 of 7


I.     Alleged pro se facts

       Mr. Talbert began experiencing “painful” swelling “up to his knees” on July 3, 2020 after

nearly four months in solitary confinement. 1 Mr. Talbert suffers from an “oral infection[,] high

blood pressure[,] and high cholesterol[.]” 2 Mr. Talbert requested and received a medical evaluation

after he began experiencing “chest pains.” 3 The medical staff “examined” Mr. Talbert but did not

diagnose him with illness based on his complaint of pains. 4

       Mr. Talbert self-diagnoses his preexisting “heart conditions” and “oral infection” are

causing him “endocarditis” and the pains he now experiences are symptoms of endocarditis. 5 He

opines this undiagnosed heart infection could prove to be “life-threatening” if left untreated. 6 The

SCI Phoenix medical team lacks the “heart, skin, [and] blood . . . specialists” to properly diagnose

Mr. Talbert. 7 He is not receiving “adequate [medical] care.” 8 He requests “an immediate and

permanent injunction” so he may be evaluated at “Abington Hospital for examination, diagnosis,

and possible surgery.” 9 His current pains and suspected endocarditis “meet[] 1915(g)

requirements” as imminent dangers of serious physical injury. 10

II.    Analysis

       Mr. Talbert filed this complaint and moves to proceed in forma pauperis. The issue is

whether Mr. Talbert’s alleged suspected heart condition and his leg and chest pains pose imminent

dangers of serious physical injury to clear Congress’s screening bar and proceed in forma

pauperis. 11 If so, Mr. Talbert must then demonstrate an “indisputably clear” need for a mandatory

preliminary injunction. Mr. Talbert fails to plausibly allege he is in imminent danger of serious

physical injury because his fears of developing a heart condition are speculative and he is receiving

medical attention in SCI Phoenix. We need not consider whether Mr. Talbert is entitled to an

injunction until we know the case may proceed.




                                                 2
          Case 2:20-cv-03401-MAK Document 6 Filed 07/20/20 Page 3 of 7


        The Prison Litigation Reform Act (“Act”) requires a prisoner who has previously had at

least three complaints dismissed for being “frivolous, malicious, or fail[ing] to state a claim upon

which relief may be granted” to allege he is “under imminent danger of serious physical injury” to

proceed in forma pauperis. 12 Our Court of Appeals has defined “imminent dangers” as those which

are “impending[.]” 13 Past instances of serious physical injury do not merit section 1915(g)’s

exception. 14

        We detailed Mr. Talbert’s history of filing complaints while in prison and his status as a

“three-strike” plaintiff in our April 5, 2019 Order in Talbert v. Carney. 15 Mr. Talbert filed “at least

fifty-four lawsuits” in our District by April 2019. 16 He had “at least four” pro se complaints

dismissed for being frivolous or failing to state a claim from 2013 to 2016. 17 We reviewed his

April 2019 complaint in Talbert v. Carney under section 1915(g) and required Mr. Talbert plead

imminent danger of serious physical injury. 18 We declined his motion to proceed in forma pauperis

because he did not plead imminent danger. 19 Just last month we declined another of Mr. Talbert’s

motions to proceed in forma pauperis after he failed to allege imminent danger of serious physical

injury from headaches due to prison officials allegedly taking his property. 20

        A three-strike plaintiff fails to clear section 1915’s bar where they allege eventual or

suspected development of a serious health condition. 21 For example, the incarcerated plaintiff in

Brown alleged his “irregular heartbeat, high blood pressure . . . [and] high cholesterol” constituted

imminent danger of serious physical injury because they “could contribute” to his contracting heart

disease. 22 The plaintiff admitted doctors examined him but contested their findings and alleged

they rendered “inadequate medical treatment.” 23 Judge Robreno denied the plaintiff’s motion to

proceed in forma pauperis and declined to consider the plaintiff’s “risk factors for heart disease”

as an imminent danger of serious physical injury because a speculated “impending” illness is not

an imminent danger. 24

                                                   3
           Case 2:20-cv-03401-MAK Document 6 Filed 07/20/20 Page 4 of 7


        Pain stemming from diagnosed health issues does not clear Congress’s imminent danger

exception where the plaintiff receives a medical evaluation before filing a complaint. 25 For

example, the three-strike incarcerated plaintiff in Tripati alleged “unbearable pain” after doctors

changed his medications and he developed a cyst in his right eye despite “receiving medical

attention” from doctors for both his bodily and eye pains. 26 Judge McVerry construed the

complaint as the plaintiff “disagree[ing] with the quality of the medical care” provided by the

doctors and denied his motion to proceed in forma pauperis because the doctors evaluated the

plaintiff’s ailments. 27

        By way of comparison, a three-strike incarcerated plaintiff meets section 1915’s exception

if the prison denies medical care or evaluation and the plaintiff experiences pain as a result of the

denial. 28 The incarcerated plaintiff in Williams alleged his previously diagnosed “terminal disease”

and “urinary tract infection” caused him “serious pain.” 29 Our Court of Appeals granted the

plaintiff’s motion to proceed in forma pauperis and considered the pain ongoing because it

stemmed from his untreated previously diagnosed illnesses and thus satisfied Congress’s imminent

danger of serious physical injury requirement. 30

        As presently plead, Mr. Talbert’s leg and chest pains do not constitute imminent danger of

serious physical injury because he does not allege doctors neglected to examine him. We liberally

construe Mr. Talbert’s complaint as speculating he is experiencing an undiagnosed heart condition

which he concludes constitutes imminent danger of serious physical injury. 31 An incarcerated

plaintiff does not allege imminent danger of serious physical injury by concluding he suffers from

a serious undiagnosed health condition even though he has been previously examined. 32 Mr.

Talbert might clear Congress’s section 1915 requirement by alleging he has not received medical

attention for his leg and chest pain and the pain continues without abatement. 33 But Mr. Talbert

admits SCI Phoenix doctors “examined” his now complained-of pains. 34 Mr. Talbert instead

                                                    4
              Case 2:20-cv-03401-MAK Document 6 Filed 07/20/20 Page 5 of 7


alleges these doctors fail to provide “adequate care.” 35 Failure to provide “adequate care” is not

a basis to overcome Congress’s bar on serial filings by incarcerated persons without paying the

filing fees. 36

III.       Conclusion

           We deny Mr. Talbert’s motion to proceed in forma pauperis. He claims he experiences leg

and chest pains, and, in his opinion, these pains are consistent with endocarditis. Doctors at SCI

Phoenix examined Mr. Talbert and did not diagnose him with endocarditis. Mr. Talbert fears these

doctors mistakenly cleared him as healthy and seeks a mandatory preliminary injunction to require

treatment at Abington Hospital. Suspected but undiagnosed illnesses are not imminent dangers of

serious physical injury. Medical attention for complained of health issues disposes of three-strike

litigant complaints. A three-strike litigant’s disagreement with a doctor’s professional opinion does

not meet Congress’s mandate in section 1915. We require Mr. Talbert either pay the required fees

or plead imminent danger of serious physical injury beyond fear of an undiagnosed illness. We

deny his motion for a preliminary mandatory injunction without prejudice should he proceed and

then be able to show us a clear indisputable right to the narrowly tailored relief. 37


1
    ECF Doc. No. 1 at ¶¶ 7, 11, 13.
2
    Id. at ¶ 9.
3
    Id. at ¶¶ 14-15.
4
    Id. at ¶ 15.
5
    Id. at ¶ 17.
6
    Id. at ¶ 19.
7
    Id. at ¶ 21.
8
    Id. at ¶ 22.
9
    Id. at p. 3.
                                                  5
              Case 2:20-cv-03401-MAK Document 6 Filed 07/20/20 Page 6 of 7



10
     Id. at p. 5.
11
   As always, we “liberally construe[]” Mr. Talbert’s complaint, Liggon-Redding v. Estate of
Sugarman, 659 F.3d 258, 265 (3d Cir. 2011), and read his allegations in the light most favorable
to him. See Gibbs v. Cross, 160 F.3d 962, 966 (3d Cir. 1998). We require him to allege facts and
not “vague and [] conclusory” allegations he is in imminent danger of serious physical injury. Ball
v Famiglio, 726 F.3d 448, 468 (3d Cir. 2013) rev’d on other grounds, Coleman v. Tollefson, 135
S.Ct. 1759, 191 L.Ed.2d 803 (2015).
12
     28 U.S.C. § 1915(g).
13
     Abdul-Akbar v. McKelvie, 239 F.3d 307, 315-16 (3d Cir. 2001).
14
     Id.
15
     No. 19-1340, 19-1341, 2019 WL 1516940 (E.D. Pa. Apr. 5, 2019).
16
     Id. at *3.
17
     Id.
18
     Id.
19
     Id.
20
     Talbert v. Wetzel, No. 20-3010, 2020 WL 3542334 (E.D. Pa. June 30, 2020).
21
  Brown v. Beard, 492 F. Supp. 2d 474 (E.D. Pa. 2007); see also Daker v. Robinson, 802 Fed.
App’x 513, 515 (11th Cir. 2020) (denying in forma pauperis motion where plaintiff alleged
speculative contracting of HIV from use of “unsanitized clippers[.]”).
22
     Id. at 478.
23
     Id. at 478-79.
24
     Id. at 479.
25
     Tripati v. Hale, No. 13-830, 2013 WL 4054627 (W.D. Pa. Aug. 12, 2013).
26
     Id. at *1-2.
27
     Id. at *2.
28
  Williams v. Forte, 135 Fed. App’x 520 (3d Cir. 2005); see also McAlphin v. Toney, 281 F.3d
709, 711 (8th Cir. 2002) (granting in forma pauperis motion where prison medical staff’s
“unconstitutional[] delay[]” of medical treatment caused plaintiff to suffer from infection).
29
     Id. at 521.
                                                6
             Case 2:20-cv-03401-MAK Document 6 Filed 07/20/20 Page 7 of 7



30
     Id.
31
   ECF Doc. No. 1 at p. 5 (positing he is experiencing “a spreading infection” and his leg swelling
“is an indicator of heart failure[.]”).
32
     Brown v. Beard, 492 F. Supp. 2d 474, 479 (E.D. Pa. 2007).
33
     See Williams v. Forte, 135 Fed. App’x 520, 521 (3d Cir. 2005).
34
     ECF Doc. No. 1 at ¶ 15.
35
     Id. at ¶ 22.
36
  Tripati v. Hale, No. 13-830, 2013 WL 4054627 (W.D. Pa. Aug. 12, 2013); Brown, 492 F. Supp.
2d 474.
37
    A preliminary injunction may only granted upon a movant demonstrating “(1) the reasonable
probability of eventual success in the litigation and (2) that the movant will be irreparably injured
. . . if relief is not granted. . . . (3) the possibility of harm to other interested persons from the grant
or denial of the injunction, and (4) the public interest.” Bennington Foods LLC v. St. Croix
Renaissance, Grp., LLP, 528 F.3d 176, 179 (3d Cir. 2008). A preliminary “mandatory injunction”
is an “extraordinary remedy” which should not be granted lightly. Communist Party of Ind. v.
Whitcomb, 409 U.S. 1235, 1235 (1972). For a preliminary mandatory injunction, the plaintiff must
plead their “right to relief” is “indisputably clear.” Trinity Indus., Inc., v. Chi. Bridge & Iron Co.,
735 F.3d 131, 139 (3d Cir. 2013).

Mr. Talbert would need to demonstrate his deliberate indifference to serious medical needs claim
would likely succeed on the merits to be granted a preliminary injunction. Our Court of Appeals
has denied injunctive relief to deliberate indifference of serious medical needs in similar fact
scenarios to Mr. Talbert’s. Steedley v. McBride, 530 Fed. App’x 101, 103 (3d Cir. 2013). We need
not address the merits of Mr. Talbert’s claim for a preliminary mandatory injunction as he has not
cleared Congress’s exception to the filing bar under section 1915(g).




                                                     7
